Hirschberg, J. (concurring):
" I concur with Mr. Justice Hooker. The by-law which terminates the employment of a female teacher upon her marriage seems valid and reasonable, and no element of Offense exists to justify the suggestion that she must be removed oh charges. Referring to the case of Steinson v. Board of Education of N. Y. (165 N. Y. 431; S. C., sub nom. People ex rel. Steinson v. Board of Education, 158 id. 125) in the recent decision in Gunnison v. Board of Education (176 N. Y. 11), Judge O’Brien said (at p. 19) that it was therein “ distinctly held that the legal relation between the board and the teacher is one of contract.” The relation between the parties-being, therefore, for the purposes of this case contractual and not official, it would seem right that the contract should cease with the termination on the part of the teacher of the right to contract. While single her services belong to herself; when married they belong to her husband. Having voluntarily assumed a relation which gives to another the legal right to dispose, of her time and labor, the teacher cannot complain of a regulation by which her independent contract is made to end when her power to contract independently ends, especially where the regulation is itself a part of the original contract. The marriage being admitted by the petitioner, in these cases no proof of the fact was required, and as it appeared on the face of the papers that thé relators’ employment had ceased, the applications for mandamus should have been denied. As, however, the relator Kate M. Murphy claims to have been reappointed subsequently to her marriage, which claim is disputed on the part of the appellant, it is proper that this fact should be tried by alternative writ inasmuch as the by-laws provide for such reappointment in certain circumstances.
Woodward, J., concurred; Goodrich, P. J., dissented.
Judgment sustaining' .demurrer reversed, with costs. Appeal from order denying motion for reargument dismissed, without costs. Order granting peremptory writ of mandamus reversed, and alternative writ directed to issue, costs to abide the event.